ACCEPTED
                                                                                                              03-15-00314-CV
                                                                                                                      7765519
                                                                                                   THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                        11/10/2015 1:38:29 PM
                                                                                                            JEFFREY D. KYLE
                                                                                                                       CLERK




                                                                                           FILED IN
One American Center                                                                 3rd COURT OF APPEALS
       600 Congress
                                                       November 10, 2015                 AUSTIN, TEXAS
           Suite 1900
   Austin, TX 78701                                                                 11/10/2015 1:38:29 PM
                                                                                        JEFFREY D. KYLE
      P.O. Box 1149                                                                          Clerk
    Austin, TX 78767

    p: 512.744.9300
     f: 512.744.9399
  www.dwmrlaw.com


                        Jeffrey D. Kyle, Clerk
                        Court of Appeals for the Third District of Texas
                        P. O. Box 12547
                        Austin, Texas 78711-2547

                        RE:    Court of Appeals Number: 03-15-00314-CV
                               Trial Court Case Number: D-1-GN-09-001010

                        Dear Mr. Kyle:

                               This acknowledges receipt of your letter dated November 4, 2015, giving
                        notice that this appeal will be submitted on December 2, 2015, at 9:00 a.m. I will
                        appear and argue on behalf of Appellee, Hill Brothers Transportation, Inc.

                                                                 Sincerely,




                                                                 Marnie A. McCormick
                                                                 mmccormick@dwmrlaw.com



                        MAM:alm